Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 03/29/2021 in which claims 1-8 and 13-17 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 17 is directed to a computer program. Since a program exemplifies software, the computer program is not, by itself, statutory. Examiner suggests applicant amend the claim so that the claim as a whole positive recites a statutory machine.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 2010/0103077).

As to claim 16, Sugiyama teaches an image generating method executed by an image generating device generating a pair of images to be respectively displayed for a left eye and a right eye, the image generating method comprising ([0026], [0250]-[0316], and [0331]-[0348]):

setting a predetermined parameter related to image data in at least a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images ([0026], [0250]-[0316], and [0331]-[0348]);

generating the pair of images in accordance with the setting ([0026], [0250]-[0316], and [0331]-[0348]);

and outputting data of the pair of images to a display device ([0026], [0250]-[0316], and [0331]-[0348]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kobayashi (US 2017/0160550).

As to claim 15, Sugiyama teaches an image display system including a head mounted display and an image generating device generating a pair of images to be respectively displayed for a left eye and a right eye ([0026], [0250]-[0316], and [0331]-[0348]),

wherein the image generating device includes a resolution control unit setting a lower resolution for at least a partial area of one image of the pair of images than for an other image of the pair of images ([0026], [0250]-[0316], and [0331]-[0348]),

an image generating unit generating the pair of images at a resolution complying with the setting, and an output unit outputting data of the pair of images to the head mounted display ([0026], [0250]-[0316], and [0331]-[0348]),

and the head mounted display includes an image forming unit causing the data of the image with the lower resolution output by the image generating device to be enlarged for display ([0026], [0250]-[0316], and [0331]-[0348]).

Sugiyama does not teach wherein the one image is displayed on a first display panel of the head mounted display, wherein the an other image is displayed on a second display panel of the head mounted display, wherein the first display panel and the second display panel have a same size, wherein the one image occupies an entirety of the first display panel, and wherein the an other image occupies and entirety of the second display panel.

However, Kobayashi teaches wherein the one image is displayed on a first display panel of the head mounted display, wherein the an other image is displayed on a second display panel of the head 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system with Kobayashi’s system in order to reduce a processing load applied when a display device including a plurality of display units displays an input image (Kobayashi; [0006]).

As to claim 17, Sugiyama teaches a computer program for a computer generating a pair of images to be respectively displayed for a left eye and a right eye, comprising ([0026], [0250]-[0316], and [0331]-[0348]):

by a parameter control unit, setting a predetermined parameter related to image data in at least a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images ([0026], [0250]-[0316], and [0331]-[0348]);

by an image generating unit, generating the pair of images in accordance with the setting ([0026], [0250]-[0316], and [0331]-[0348]);

and by an output unit, outputting data of the pair of images to display device ([0026], [0250]-[0316], and [0331]-[0348]).

Sugiyama does not teach wherein the one image is displayed on a first display panel of the display device, wherein the an other image is displayed on a second display panel of the display device, 

However, Kobayashi teaches wherein the one image is displayed on a first display panel of the display device, wherein the an other image is displayed on a second display panel of the display device, wherein the first display panel and the second display panel have a same size, wherein the one image occupies an entirety of the first display panel, and wherein the an other image occupies an entirety of the second display panel (see [0077]-[0086] for left and right optical-image display units on a HMD; also see FIGs. 7-9 and [0187]-[0207] where it is stated that the size of the image for the left eye and the image for the right eye is the same as the size of the pre-division image).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system with Kobayashi’s system in order to reduce a processing load applied when a display device including a plurality of display units displays an input image (Kobayashi; [0006]).

Claims 1, 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kobayashi and further in view of Chen (US 2011/0280316).

As to claim 1, Sugiyama teaches an image generating device generating a pair of images to be respectively displayed for a left eye and a right eye, the image generating device comprising ([0026], [0250]-[0316], and [0331]-[0348]):

a parameter control unit setting a predetermined parameter related to image data in at least a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images ([0026], [0250]-[0316], and [0331]-[0348]);

an image generating unit generating the pair of images in accordance with the setting ([0026], [0250]-[0316], and [0331]-[0348]);

and an output unit outputting data of the pair of images to a display device ([0026], [0250]-[0316], and [0331]-[0348]).

Sugiyama does not teach wherein the one image is displayed on a first display panel of the display device, wherein the an other image is displayed on a second display panel of the display device, wherein the first display panel and the second display panel have a same size, wherein the one image occupies an entirety of the first display panel, and wherein the an other image occupies and entirety of the second display panel.

However, Kobayashi teaches wherein the one image is displayed on a first display panel of the display device, wherein the an other image is displayed on a second display panel of the display device, wherein the first display panel and the second display panel have a same size, wherein the one image occupies an entirety of the first display panel, and wherein the an other image occupies and entirety of the second display panel (see [0077]-[0086] for left and right optical-image display units on a HMD; also see FIGs. 7-9 and [0187]-[0207] where it is stated that the size of the image for the left eye and the image for the right eye is the same as the size of the pre-division image).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system with Kobayashi’s system in order to reduce a processing load applied when a display device including a plurality of display units displays an input image (Kobayashi; [0006]).

The combination of Sugiyama and Kobayashi does not teach wherein the display device interpolates the pair of images.

However, Chen teaches wherein the display device interpolates the pair of images ([0085], [0127], [0135], [0141], [0148], [0152], [0182], and [0193]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system and Kobayashi’s system with Chen’s system. In Chen’s disclosure, the techniques may support backwards compatibility with legacy devices that are not capable of presenting three-dimensional video data. Unlike devices that can receive and decode symmetric packed frames, which include two sub-sampled pictures, devices receiving asymmetric packed frames in accordance with the techniques of this disclosure may receive a full resolution picture and a reduced resolution picture. Accordingly, the devices need not upsample a picture just to produce a two-dimensional video presentation. Furthermore, a bitstream in accordance with the techniques of this disclosure (e.g., including asymmetric packed frames) may consume less bandwidth than a bitstream having two full resolution pictures for three-dimensional video data (Chen; [0042]).

As to claim 2, Sugiyama further teaches wherein the parameter control unit sets a lower resolution for at least a part of the image displayed for a user's undominant eye than for the image displayed for a dominant eye ([0026], [0250]-[0316], and [0331]-[0348]).

As to claim 14, Sugiyama further teaches wherein the parameter control unit varies at least one of the resolution, a compression rate, a frame rate, and a bit depth between the pair of images ([0026], [0250]-[0316], and [0331]-[0348]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kobayashi and Chen and further in view of Shigeta (US 2017/0050542).

As to claim 3, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit evaluates the left and right eyes for the pair of images displayed on the display 

However, Shigeta teaches a method of deciding the dominant eye from an error or variation obtained by measuring a feature of movement of both eyes with a line-of-sight detector. The dominant eye is used to bring an object into focus, and the non-dominant eye is used to catch the whole image to compliment the dominant eye. Accordingly, it is supposed that the point of gaze of the non-dominant eye is more inaccurate as to the variation and error than the point of gaze of the dominant eye ([0156]-[0157]). In addition Sugiyama does teach wherein the parameter control unit sets a lower resolution for at least a part of the image displayed for a user's undominant eye than for the image displayed for a dominant eye ([0026], [0250]-[0316], and [0331]-[0348]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system, Kobayashi’s system, and Chen’s system with Shigeta’s system to show wherein the parameter control unit evaluates the left and right eyes for the pair of images displayed on the display device for stability on a basis of motion of each of gaze points of the left and right eyes, and sets a lower resolution for at least a part of the image displayed for the eye for which the stability is lower than for the image displayed for the eye for which the stability is higher. In Shigeta’s disclosure, when carrying out the AR superimposed display using the head-up display in the vehicle like a car, the automatic adjuster is able to perform the eye position adjustment for the AR superimposition automatically without increasing a burden to the driver by controlling, according to the eye position information acquired from the eye position detector, in such a manner as to shift the driver's eye position in accordance with the reference position of the superimposed display, which serves as the position where the AR superimposition is performed appropriately, and by controlling a movable part of the driver's power seat the driver of the vehicle takes (Shigeta; [0011]).

As to claim 4, the combination of Sugiyama, Kobayashi, Chen, and Shigeta teaches wherein the parameter control unit evaluates the stability at a predetermined frequency and switches one image set to have a lower resolution of the pair of images, in response to reversal of a magnitude relationship between the left and right eyes in terms of stability (Sugiyama; [0026], [0250]-[0316], and [0331]-[0348]; Kobayashi; [0269]-[0277] and [0291]; [0277] discloses how a dominant eye may change according to a  gazing direction, i.e. when the right eye is set as the dominant eye by the setting data 123 and the visual line direction detected in step S66 belongs to the left half of the visual field of the user, the division control unit 164 may set the left eye as the dominant eye and perform the processing in steps S67 to S68; Shigeta; [0156]-[0157]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kobayashi and Chen and further in view of Chen-II (US 2014/0355693).

As to claim 5, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and switches, at predetermined time intervals, the image set to have the lower resolution.

However, Chen-II teaches wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and switches, at predetermined time intervals, the image set to have the lower resolution ([0037], [0065], [0086], [0103], [0110], and [0132]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system, Kobayashi’s system, and Chen’s system with Chen-II’s system. In Chen-II’s disclosure, the present invention exploits the perceptual redundancy and inter-ocular masking effect in human vision in the case of stereoscopic 3D viewing. When 3D image frames of two different perspectives of a 3D image are viewed (at the same time or in a frame-sequential manner), human eyes tend to perceive the 3D image at the resolution of an image frame, out of the two image frames of the 3D 

As to claim 6, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and switches the image set to have the lower resolution of the pair of images, at switching points between scenes expressed by the displayed images.

However, Chen-II teaches wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and switches the image set to have the lower resolution of the pair of images, at switching points between scenes expressed by the displayed images ([0037], [0065], [0086], [0103], [0110], and [0132]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system, Kobayashi’s system, and Chen’s system with Chen-II’s system. In Chen-II’s disclosure, the present invention exploits the perceptual redundancy and inter-ocular masking effect in human vision in the case of stereoscopic 3D viewing. When 3D image frames of two different perspectives of a 3D image are viewed (at the same time or in a frame-sequential manner), human eyes tend to perceive the 3D image at the resolution of an image frame, out of the two image frames of the 3D image, that has more image details than the other image frame. Human vision is also more adapted at detecting differences in luminance levels rather than chroma values (Chen-II; [0032]).

Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kobayashi and Chen and further in view of Okayama (US 2018/0096461).

As to claim 7, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images 

However, Okayama teaches wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and sets different resolutions for a respective plurality of areas into which a plane of the one image is divided ([0064], [0066]-[0083], [0089], [0100]-[0113], [0116]-[0117], and [0131]-[0133]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system, Kobayashi’s system, and Chen’s system with Okayama’s system in order to provide a user-friendly information processing apparatus, an information processing method, and a program (Okayama; [0005]). It is possible to determine the high-image-quality area appropriate to the user information. The high-image-quality area control unit may be configured to determine a size of the high-image-quality area on the basis of the user information. By reducing the size of the high-image-quality area, the entire rendering processing amount is reduced, and the lifetime of the information processing apparatus is made longer. By reducing the size of the high-image-quality area on the basis of the user information, a user may not feel visually uncomfortable (Okayama; [0007]-[0009]).

As to claim 8, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and sets a lower resolution for outside of a gaze area within a predetermined range from the gaze point in the one image than for inside of the gaze area.

However, Okayama teaches wherein the parameter control unit sets a lower resolution for at least a part of the one image of the pair of images than for the other image, and sets a lower resolution for outside of a gaze area within a predetermined range from the gaze point in the one image than for inside of the gaze area ([0064], [0066]-[0083], [0089], [0100]-[0113], [0116]-[0117], and [0131]-[0133]).



As to claim 13, the combination of Sugiyama, Kobayashi, and Chen does not teach wherein the parameter control unit, during a period when a head of a user is moving, sets a higher resolution for an area desired to be gazed in terms of contents of the image or an area determined based on targets on which operations are to be performed or contents of the operations of the user for the image than a resolution of an outside of the areas, wherein the resolution outside of the areas is set based on a detected movement speed of the head of the user.

However, Okayama teaches wherein the parameter control unit, during a period when a head of a user is moving, sets a higher resolution for an area desired to be gazed in terms of contents of the image or an area determined based on targets on which operations are to be performed or contents of the operations of the user for the image than a resolution of an outside of the areas ([0064], [0066]-[0083], [0089], [0100]-[0113], [0116]-[0117], and [0131]-[0133]), wherein the resolution outside of the areas is set based on a detected movement speed of the head of the user (see [0186]-[0187] – “the user information obtaining unit 102 obtains motion information on the user's head on the basis of data of a gyro sensor and an acceleration sensor (head tracking). The high-image-quality area control unit 103 narrows the high-image-quality area, for example, when the user's head is moving actively (when user is running, etc.) since it is predicted that it is difficult for the user to visually recognize information in detail”).

.

Response to Arguments

Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.

Examiner maintains that Sugiyama teaches an image generating device generating a pair of images to be respectively displayed for a left eye and a right eye, the image generating device comprising ([0026], [0250]-[0316], and [0331]-[0348]): a parameter control unit setting a predetermined parameter related to image data in at least a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images ([0026], [0250]-[0316], and [0331]-[0348]).

Examiner also maintains that Kobayashi teaches wherein the one image is displayed on a first display panel of the display device, wherein the an other image is displayed on a second display panel of the display device, wherein the first display panel and the second display panel have a same size, wherein the one image occupies an entirety of the first display panel, and wherein the an other image occupies and entirety of the second display panel (see [0077]-[0086] for left and right optical-image display units on a HMD; also see FIGs. 7-9 and [0187]-[0207] where it is stated that the size of the image for the left eye and the image for the right eye is the same as the size of the pre-division image).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In other words, despite applicant’s arguments about how Sugiyama’s system could not work with Kobayashi’s system, Examiner is reiterating that the teachings of Kobayashi are being incorporated into Sugiyama’s disclosure. Furthermore, even if applicant concludes that Sugiyama teaches that the entirety of the other image is shown at the lower resolution, Sugiyama would still disclose at least a partial area of the other image at the resolution. An entirety of an image would include at least a partial area of the image.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugiyama’s system with Kobayashi’s system in order to reduce a processing load applied when a display device including a plurality of display units displays an input image (Kobayashi; [0006]).

In view of the above reasons, Examiner maintains all rejections.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482